Citation Nr: 1754738	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes). 

2.  Entitlement to service connection for coronary artery disease (CAD). 

3.  Entitlement to service connection for peripheral neuropathy, right upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity. 

5.  Entitlement to service connection for peripheral neuropathy, right lower extremity. 

6.  Entitlement to service connection for peripheral neuropathy, left lower extremity. 

7.  Entitlement to service connection for peripheral vascular disease (PVD), right lower extremity. 
8.  Entitlement to service connection for PVD, left lower extremity.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in July 2015.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional pertinent evidence in support of his appeal.  He waived initial RO jurisdiction of this evidence at the Board hearing.  See Board Hr'g Tr. 3.  Accordingly, this evidence is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2017).



FINDINGS OF FACT

1.  The Veteran was not exposed to a covered herbicide agent during service, and the evidence does not show what, if any, other types of chemical exposure he may have had.  

2.  The competent evidence of record does not indicate a nexus because a current diagnosis and any other event of his service.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for diabetes, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

2.  The criteria to establish service connection for CAD, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

3.  The criteria to establish service connection for peripheral neuropathy, right upper extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

4.  The criteria to establish service connection for peripheral neuropathy, left upper extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

5.  The criteria to establish service connection for peripheral neuropathy, right lower extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

6.  The criteria to establish service connection for peripheral neuropathy, left lower extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

7.  The criteria to establish service connection for peripheral vascular disease, right lower extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).

8.  The criteria to establish service connection for peripheral vascular disease, left lower extremity, to include as presumptively due to Agent Orange exposure, are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in July 2010, which was sent prior to the August 2010 rating decision on appeal.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014 (VA is authorized to provide notice under § 5103(a) before a claim is filed, including on the standard application forms); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B.  Duty to Assist

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of the claim being decided herein.  His service treatment records have been obtained and appear to be complete.  Also, all sufficiently identified VA treatment records during the appeal period are of record.  Those private records the Veteran has authorized VA to obtain have also been obtained.  He did not identify and authorize VA to obtain any other relevant information.  

A VA examination has not been conducted.  Generally, a VA medical examination will be provided where (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, there is no indication that a current diagnosis may be associated with his service.  Although the Veteran has asserted his own belief that there is a nexus to service, his statements are too speculative, hypothetical, and conclusory to indicate a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  Accordingly, remand for a VA examination is not warranted.  
For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran contends that his conditions are due to herbicide exposure during service at the Korean Demilitarized Zone (DMZ).  Board Hr'g Tr. 3, 14, 19.  He alternatively maintains that his CAD resulted from the stress and tension of serving in the DMZ.  Board Hr'g Tr. 12.  Finally, he contends that the conditions, especially CAD and the lower extremity peripheral neuropathy and PVD, resulted from the living conditions, cold weather, and training operations in Korea.  Board Hr'g Tr. 17-19.  

In a January 2011 statement, the Veteran argued that his conditions resulted from harmful chemicals used during his service in Korea.  Similarly, he wrote in a January 2014 statement that it was "unreasonable to believe that no other hazardous materials were present during the time of my stay" and that it is "reasonable [ ] to consider the use of harmful agents on the other side of the DMZ at the time of my tour."  Finally, he wrote that "[t]here is no undisputed, documented proof that no other harmful environmental factors were present that served as catalysts to my current conditions."    

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In this case, the Board finds that the evidence is not in equipoise on all material elements of the claims.  The reasons for this determination follow.  

As a threshold matter, there is no question that the claimed conditions have been diagnosed.  The Veteran's private (non-VA) doctor wrote in an April 2010 statement that the Veteran had diabetes and complications of CAD, diabetic peripheral neuropathy, and lower extremity PVD.  Accordingly, current diagnoses are established.  

What remains in dispute in this case whether (1) the Veteran was exposed to herbicides during service and (2) whether there is a nexus to herbicide exposure or the other conditions of his service.  

With regard to herbicide exposure, his service department records show that he served in Korea from June 16, 1967, to March 13, 1968.  He was a scout driver in Troop B, 4th Squadron, 7th Cavalry.  

This unit is one that the Department of Defense has identified as operating in the Korean DMZ.  However, the qualifying time period for establishing presumptive exposure to herbicides at the Korean DMZ begins April 1, 1968.  See 38 C.F.R. § 3.307(a)(6)(iv).  This was 19 days after the Veteran's departure from Korea.  Thus, it cannot be presumed that he was exposed to herbicides.   

He wrote in his January 2011 and January 2014 appellate statements that it is likely that harmful herbicides or some other hazardous materials were present during his service in Korea.  He wrote in his January 2011 statement that the presumptive dates only refer to "the major herbicide event" and do not cover other incidents of harmful chemical spraying in smaller areas.  He cited an internet article to support this inference.  

The Veteran's statements are understandable, but are too speculative and hypothetical to support a finding of herbicide exposure on a facts found basis.  First, the internet article he cited specifically states that "[i]nformation on such [other] use does not exist."  This is not an official service department record, but it highlights the lack of evidence in this case.  In fact, even assuming chemicals were used, there is no evidence showing what type of other chemicals were used, when, to what extent, and where.  In turn, it would be speculative to assume that the Veteran was at the same location at the time those chemicals were being used or that his proximity actually resulted in physical contact with the chemicals at those times.  The presumption of exposure under § 3.307 assumes such facts, but because the Veteran was not in the DMZ during the presumptive time period, these facts cannot be assumed.  The burden of proof does not allow for such inferences.  See 38 C.F.R. § 3.102.  To the contrary, a Veteran bears the evidentiary burden to establish all elements of his claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C. § 5107(b) (a claimant has the responsibility to present and support a claim for benefits).  

Thus, the Veteran is correct that "[t]here is no undisputed, documented proof that no other harmful environmental factors were present."  However, the Board cannot resolve reasonable doubt on this basis to find that he was exposed to some type of harmful chemicals.  To the contrary, the burden of proof requires affirmative evidence that he was exposed to harmful environment factors.  Such evidence is not present in this case.  The Veteran did not identify any specific chemicals to which he might have been exposed, and the evidentiary record does not contain this information.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Therefore, there is no basis for remanding to attempt to obtain further information.  

In short, the Veteran is not presumed to have been exposed to a covered herbicide agent during service, and he has otherwise only asserted a speculative inference that he might have been exposed to some other types of "hazardous materials." 

Nonetheless, the second element of the service connection claims, in-service events, is established.  Specifically, the Veteran asserts that he was exposed to cold weather, underdeveloped living conditions, and the physical stress of patrols into the DMZ, plus running and marching in combat boots for extended periods of time, as he testified at the Board hearing.  See Board Hr'g Tr. 3, 17, 18-19.  His statements are competent and credible evidence establishing these events.  To this extent, the second requirement of the service connection claims, in-service events, is established.  

Notwithstanding these in-service events, the evidence is not in equipoise in establishing a nexus between those conditions and a current diagnosis.  

First, the Veteran does not maintain that any diagnosis manifested during service or within one year of service.  He wrote in a January 2014 statement that his diagnoses did not manifest until later in his adult life.  See also Board Hr'g Board Hr'g Tr. 4-5, 20.  The private medical records are consistent with his testimony showing diagnoses since the 2000s.  Thus, service connection on a direct in-service onset basis or a presumptive basis is not available.  See 38 C.F.R. §§ 3.303(a), (b), 3.307(a)(3).  

There is otherwise no competent evidence indicating that a current diagnosis is related to service.  As he testified at the Board hearing, no medical professional has related a diagnosis to service.  See Board Hr'g Tr. 10, 14, 19.  

In his January 2014 statement, the Veteran stated that "it is not unreasonable to believe that some of the conditions are a direct result of" his service.  The reasonableness of the Veteran's lay belief is not at issue.  What remains at issue is whether a current diagnosis is related by competent evidence to an event of service.  In this case, these are complex medical questions, which are not capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert.  This is shown by the general nature of the Veteran's January 2014 statement, which only sets forth his belief that it is not unreasonable to infer a positive nexus to service.  See Fountain, 27 Vet. App. at 274-75; Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, his statements do not constitute competent evidence indicating a nexus to service.  See Fountain, 27 Vet. App. at 274-75; see also Waters, 601 F.3d at 1278.  

In summary, the weight of the most credible and competent evidence is not in equipoise in showing that any current diagnosis is related to service.  Thus, the evidence is not in equipoise on the nexus requirement.

Finally, the private doctor's April 2010 statement establishes that CAD, peripheral neuropathy, and PVD are complications of diabetes.  Because service connection for diabetes is not established, the derivative claims of service connection for these diagnoses cannot be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).
For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claims.  Therefore, the appeal is denied.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for coronary artery disease is denied.
 
Service connection for peripheral neuropathy, right upper extremity is denied.
 
Service connection for peripheral neuropathy, left upper extremity is denied.
 
Service connection for peripheral neuropathy, right lower extremity is denied.
 
Service connection for peripheral neuropathy, left lower extremity is denied. 

Service connection for peripheral vascular disease, right lower extremity is denied.
 
Service connection for peripheral vascular disease, left lower extremity is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


